DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic message with Joseph Gross on May 5, 2021.
The application has been amended as follows:

1. (Currently Amended) A touch member, comprising: 
a base; 
a first touch electrode including a plurality of first sub-detection electrode patterns arranged on the base in a first direction; 
a second touch electrode including a plurality of second sub-detection electrodes arranged on the base in a second direction, which intersects the first direction, and an electrode pattern connecting portion electrically connecting adjacent second sub-detection electrode patterns; 

a bridge pattern electrically connecting a first sub-detection electrode of the first sub- detection electrode patterns to the island electrode pattern, the bridge pattern having a top surface that contacts 
the bridge pattern is formed of a first conductive layer, 
the first sub-detection electrode patterns, the electrode pattern connecting portion, the second sub-detection electrode patterns, and the island electrode pattern are formed of the second conductive layer, and 
the insulating pattern is disposed between the bridge pattern and a part of the second conductive layer overlapping with the bridge pattern, wherein the insulating pattern is narrower than the bridge pattern such that the two opposite side surfaces of the bridge pattern are uncovered by the insulating pattern.


Allowable Subject Matter
Claims 1-28 and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: the bridge pattern having a top surface that contacts the insulating pattern and the second conductive layer, a bottom surface that contacts the base, and two opposite side surfaces that each contact the second conductive layer.
Huh discloses first touch electrodes, second touch electrodes, connectors, an island, bridge, insulating layer ([0050-0055], See Fig. 5), but fails to disclose the bridge pattern that has two opposite side surfaces uncovered by the insulating pattern in contact with the second conductive layer in combination with the touch electrode structure. Lee discloses an insulating layer may be wider than a parallel overlapping bridge ([0045], See Fig. 2), but fails to disclose the bridge pattern that has two opposite side surfaces in contact with the second conductive layer and uncovered by the insulating pattern. Jo discloses dummy electrodes are disposed between first electrodes and second electrodes ([0074]), but fails to disclose the bridge pattern that has two opposite side surfaces in contact with the second conductive layer and uncovered by the insulating pattern. Kim discloses ground lines disposed outside the touch sensing lines for first and second electrodes ([0043], See Fig. 5), but fails to disclose the bridge pattern that has two opposite side surfaces in contact with the second conductive layer and uncovered by the insulating pattern. Yang discloses a substrate may be replaced with an encapsulation member ([0041]), but fails to disclose the bridge pattern that has two opposite side surfaces in contact with the second conductive layer and uncovered by the insulating pattern.

As per claim 25, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: the insulating pattern is narrower than the bridge pattern such that two opposite side surfaces of the bridge pattern are uncovered by the insulating pattern and each of the two opposite side surfaces of the bridge pattern that are uncovered by the insulating pattern contact the second conductive layer.
Huh discloses first touch electrodes, second touch electrodes, connectors, an island, bridge, insulating layer ([0050-0055], See Fig. 5), but fails to disclose the bridge pattern that has two opposite side surfaces uncovered by the insulating pattern in contact with the second conductive layer in combination with the touch electrode structure. Yang discloses a substrate may be replaced with an encapsulation member ([0041]), but fails to disclose the bridge pattern that has two opposite side surfaces in contact with the second conductive layer and uncovered by the insulating pattern. Lee discloses an insulating layer may be wider than a parallel overlapping bridge ([0045], See Fig. 2), but fails to disclose the bridge pattern that has two opposite side surfaces in contact with the second conductive layer and uncovered by the insulating pattern. Jo discloses dummy electrodes are disposed between first electrodes and second electrodes ([0074]), but fails to disclose the bridge pattern that has two opposite side surfaces in contact with the second conductive layer and uncovered by the insulating pattern. Kim discloses ground lines disposed outside the touch sensing lines for first and second electrodes ([0043], See Fig. 5), but fails to disclose the bridge pattern that has two opposite side surfaces in contact with the second conductive layer and uncovered by the insulating pattern.

As per claim 28, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: the insulating pattern is narrower than the bridge pattern such that two opposite side surfaces of the bridge pattern are uncovered by the insulating pattern and each of the two opposite side surfaces of the bridge electrode are uncovered by the insulating pattern contact the island electrode pattern and the plurality of sub-detection electrode patterns, respectively.
Huh discloses first touch electrodes, second touch electrodes, connectors, an island, bridge, insulating layer ([0050-0055], See Fig. 5), but fails to disclose the bridge pattern that has two opposite side surfaces uncovered by the insulating pattern in contact with the second conductive layer in combination with the touch electrode structure. Lee discloses an insulating layer may be wider than a parallel overlapping bridge ([0045], See Fig. 2), but fails to disclose the bridge pattern that has two opposite side surfaces in contact with the second conductive layer and uncovered by the insulating pattern. Jo discloses dummy electrodes are disposed between first electrodes and second electrodes ([0074]), but fails to disclose the bridge pattern that has two opposite side surfaces in contact with the second conductive layer and uncovered by the insulating pattern. Kim discloses ground lines disposed outside the touch sensing lines for first and second electrodes ([0043], See Fig. 5), but fails to disclose the bridge pattern that has two opposite side surfaces in contact with the second conductive layer and uncovered by the insulating pattern. Yang discloses a substrate may be replaced with an encapsulation member ([0041]), but fails to disclose the bridge pattern that has two opposite side surfaces in contact with the second conductive layer and uncovered by the insulating pattern.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624